PARKER, Judge.
Geraldine Dardar, the plaintiff in the trial court, appeals a final judgment in favor of Southard Distributors of Tampa, challenging the trial court’s refusal to excuse certain prospective jurors for cause. We affirm.
Dardar moved to excuse three prospective jurors for cause. The trial court denied the request. Dardar then used two of her three peremptory challenges to strike two of the challenged prospective jurors. The third challenged person was seated on the jury.
*1113The issue for this court’s determination is whether the trial court committed reversible error in forcing Dardar to use peremptory challenges on two prospective jurors who arguably should have been excused for cause. We find that Dardar failed to preserve this issue for appeal because she did not request additional peremptory challenges. See Reilly v. State, 557 So.2d 1365 (Fla.1990); Moore v. State, 525 So.2d 870 (Fla.1988); Hill v. State, 477 So.2d 553 (Fla.1985).
Dardar argues that her attorney did request additional peremptory challenges.* We disagree. The fourth district recently has observed: “In order to preserve error in the court’s denial of a challenge for cause, an additional challenge must first be sought and denied. It is insufficient for counsel to simply take exception to the court’s ruling on the request to strike for cause.” Dobek v. Ans, 560 So.2d 328 (Fla. 4th DCA 1990).
Accordingly, we affirm the final judgment.
THREADGILL, A.C.J., and ALTENBERND, J., concur.

At the bench conference when Dardar’s attorneys moved to strike certain jurors for cause, they presented a memorandum of law on that point and attempted to cite case law in support of their position. The trial court denied the requests, stating, “Do it after we get the jury, will you?" Near the completion of the bench conference, the following conversation occurred:
THE COURT: Here’s what’s in there now: Hawkins is in seat 5. Next stop will be Richard. You each got one more strike.
MR. WILLIAMS [Dardar's attorney]: Just one second, Your Honor.
THE COURT: Sure.
MR. WILLIAMS: Strike Hawkins.
THE COURT: Hawkins?
MR. WILLIAMS: Yes.
THE COURT: Hawkins. Mr. Carson?
MR. CARSON [Southard Distributors’ attorney]: Yes, sir. Just a moment, please. I’m going to strike number 6, Your Honor, Mr. Purchell.
THE COURT: Bartha will go in there.
MR. WILLIAMS: Do we have any more?
THE COURT: No. We’re going to pick an alternate. You get one strike on an alternate.
After the jury selection was completed and the trial court preliminarily instructed the jury, Dardar’s attorney recited into the record the objection to the trial judge’s denial of Dardar’s challenges for cause and further recited the cases that counsel believed supported his position.